 

Exhibit 10.4

 

second AMENDED AND RESTATED SECURITY AGREEMENT

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as of
February 4, 2020, by and between BOXLIGHT CORPORATION, a Nevada corporation (the
“Company”) and LIND GLOBAL MACRO FUND, LP (the “Secured Party”).

 

WHEREAS, the Company and the Secured Party have entered into (a) that certain
Securities Purchase Agreement dated as of March 22, 2019 (as amended and in
effect from time to time, the “Initial SPA”); and (b) that certain Third
Restated Secured Convertible Promissory Note dated as of the date hereof (as
amended and in effect from time to time, the “Initial Note”); and

 

WHEREAS, the Company and the Secured Party have entered into (a) that certain
Securities Purchase Agreement dated as of December 13, 2019 (as amended and in
effect from time to time, the “Second SPA” and, collectively with the Initial
SPA, the “Existing SPAs”); and (b) that certain Restated Secured Convertible
Promissory Note dated as of the date hereof (as amended and in effect from time
to time, the “Second Note” and, collectively with the Initial Note, the
“Existing Notes”); and

 

WHEREAS, the Company has granted to the Secured Party a security interest and
lien on substantially all of its assets in order to secure the payment and
performance of the Company’s obligations to the Secured Party under the Existing
SPAs and the Existing Notes pursuant to that certain Amended and Restated
Security Agreement dated as of December 13, 2019 by and between the Company and
the Secured Party (as amended and in effect from time to time, the “Original
Security Agreement”); and

 

WHEREAS, the Company and the Secured Party are entering into (a) that certain
Securities Purchase Agreement dated as of the date hereof (as amended and in
effect from time to time, the “Third SPA” and, collectively with the Existing
SPAs, the “SPAs” and each, individually, a “SPA”); and (b) that certain Secured
Convertible Promissory Note dated as of the date hereof (as amended and in
effect from time to time, the “Third Note” and, collectively with the Existing
Notes, the “Notes” and each, individually, a “Note”);

 

WHEREAS, each of the Company and the Secured Party wishes to continue and
reaffirm the grants of liens and security interests by the Company in favor of
the Secured Party under the Original Security Agreement and, to the extent not
covered in the Original Security Agreement, grant liens in favor of the Secured
Party; and

 

WHEREAS, it is a condition precedent to the Secured Party agreeing to make loans
or otherwise extend credit to the Company under the Third SPA and the Third Note
that the Company execute and deliver to the Secured Party an amended and
restated security agreement in substantially the form hereof; and

 

WHEREAS, the parties hereto now wish to amend and restate the Original Security
Agreement in substantially the form hereof, which shall amend and restate in its
entirety the Original Security Agreement;

 

 

 

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. All capitalized terms used herein without definitions shall have
the respective meanings provided therefor in the Third SPA. All terms defined in
the Uniform Commercial Code of the State (as hereinafter defined) and used
herein shall have the same definitions herein as specified therein, however, if
a term is defined in Article 9 of the Uniform Commercial Code of the State
differently than in another Article of the Uniform Commercial Code of the State,
the term has the meaning specified in Article 9, and the following terms shall
have the following meanings:

 

“Event of Default” means the occurrence of any “Event of Default” under and as
defined in each of the Initial SPA, the Initial Note, the Second SPA, the Second
Note, the Third SPA, the Third Note or the failure of the Company to comply with
any term or covenant of any Transaction Document (including this Agreement) to
which it is a party.

 

“Future ABL Agreement” means that certain loan agreement entered into after
March 22, 2019 between the Company and the Future ABL Lender containing
commercially reasonable terms and conditions that are reasonably acceptable to
the Secured Party.

 

“Future ABL Collateral” means those assets of the Company which the Company has
granted a Lien in favor of the Future ABL Lender pursuant to the terms of the
Future ABL Agreement, and which assets are subject to the Future ABL
Intercreditor Agreement.

 

“Future ABL Intercreditor Agreement” means an intercreditor agreement to be
entered into after March 22, 2019 among the Company, the Secured Party and the
Future ABL Lender pertaining to the Future ABL Collateral, which agreement shall
be in form and substance satisfactory to the Secured Party (provided, if such
agreement is substantially the same as the Sallyport Intercreditor Agreement,
such agreement shall be deemed to be satisfactory to the Secured Party).

 

“Future ABL Lender” means a asset-backed lender (which may include a commercial
finance company, hedge fund or commercial banking institution) which provides an
asset backed lending facility to the Company under the Future ABL Agreement.

 

“Future ABL Liens” means any Liens granted by the Company on the Future ABL
Collateral in favor of the ABL Lender pursuant to the Future ABL Agreement

 

“Intercreditor Agreements” means, collectively, (a) the Sallyport Intercreditor
Agreement and (b) the Future ABL Intercreditor Agreement.

 

“Lien” means any mortgage, charge, pledge, hypothecation, security interest,
assignment by way of security, lien (statutory or otherwise), encumbrance,
conditional sale agreement, capital lease, financing lease, deposit arrangement,
title retention agreement, and any other agreement, trust or arrangement that in
substance secures payment or performance of an obligation.

 

 

 

 

“Obligations” means, collectively, (a) all debts, liabilities and obligations,
present or future, direct or indirect, absolute or contingent, matured or
unmatured, at any time or from time to time due or accruing due and owing by or
otherwise payable by the Company to the Secured Party in any currency, under, in
connection with or pursuant to the any Transaction Document (including, without
limitation, this Agreement), and whether incurred by the Company alone or
jointly with another or others and whether as principal, guarantor or surety and
in whatever name or style and (b) all expenses, costs and charges incurred by or
on behalf of the Secured Party in connection with any Transaction Document
(including this Agreement) or the Collateral, including all legal fees, court
costs, receiver’s or agent’s remuneration and other expenses of taking
possession of, repairing, protecting, insuring, preparing for disposition,
realizing, collecting, selling, transferring, delivering or obtaining payment
for the Collateral, and of taking, defending or participating in any action or
proceeding in connection with any of the foregoing matters or otherwise in
connection with the Secured Party’s interest in any Collateral, whether or not
directly relating to the enforcement of this Agreement or any other Transaction
Document.

 

“Permitted Lien” means any of the following: (a) mechanics and materialman Liens
and other statutory Liens (including Liens for taxes, fees, assessments and
other governmental charges or levies) in respect of any amount (i) which is not
at the time overdue or (ii) which may be overdue but the validity of which is
being contested at the time in good faith by appropriate proceedings, in each
case so long as the holder of such Lien has not taken any action to foreclose or
otherwise exercise any remedies with respect to such Lien; (b) the Sallyport
Liens; (c) the Future ABL Liens; and (d) Liens which are permitted in writing by
the Secured Party in its sole and absolute discretion.

 

“Sallyport” means Sallyport Commercial Finance, LLC.

 

“Sallyport Agreement” means that certain Account Sale and Purchase Agreement
dated as of September 5, 2017 between Sallyport and the Company.

 

“Sallyport Collateral” means those assets of the Company that comprise the
“Collateral” as such term is defined in the Sallyport Agreement.

 

“Sallyport Intercreditor Agreement” means that certain Second Amended and
Restated Intercreditor Agreement dated as of the date hereof by and among the
Company, the Secured Party and Sallyport, as the same may be amended, restated
and/or modified from time to time.

 

“Sallyport Liens” means the Liens granted by the Company on the Sallyport
Collateral in favor of Sallyport pursuant to the Sallyport Agreement.

 

“State” means the State of New York.

 

“Transaction Document” means any “Transaction Document” as defined under each
SPA, and “Transaction Documents” means all “Transaction Documents” as defined in
the Initial SPA, all “Transaction Documents” as defined in the Second SPA and
all “Transaction Documents” as defined in the Third SPA.

 

 

 

 

2. Grant of Security Interest.

 

2.1. Grant; Collateral Description. (a) The Company hereby ratifies and affirms
the grant of security interests made pursuant to the Original Security
Agreement, and (b) in addition, the Company hereby grants to the Secured Party,
to secure the payment and performance in full of all of the Obligations, a
security interest in and pledges and assigns to the Secured Party the following
properties, assets and rights of the Company, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof
(all of the same being hereinafter called the “Collateral”): all personal and
fixture property of every kind and nature including all goods (including
inventory, equipment and any accessions thereto), instruments (including
promissory notes), documents (whether tangible or electronic), accounts
(including health-care-insurance receivables), chattel paper (whether tangible
or electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), commercial tort claims, securities
and all other investment property, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles).

 

2.2. Commercial Tort Claims. The Secured Party acknowledges that the attachment
of its security interest in any commercial tort claim as original collateral is
subject to the Company’s compliance with §4.7.

 

3. Authorization to File Financing Statements. The Company hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
filing office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of the Company or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the State or such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) provide any
other information required by part 5 of Article 9 of the Uniform Commercial Code
of the State or such other jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether the
Company is an organization, the type of organization and any organizational
identification number issued to the Company. The Company agrees to furnish any
such information to the Secured Party promptly upon the Secured Party’s
reasonable request.

 

4. Other Actions. Further to insure the attachment, perfection and first
priority of (or, to the extent any Intercreditor Agreement is in full force and
effect, second priority of), and the ability of the Secured Party to enforce,
the Secured Party’s security interest in the Collateral, the Company agrees, in
each case at the Company’s expense, to take the following actions with respect
to the following Collateral and without limitation on the Company’s other
obligations contained in this Agreement:

 

4.1. Promissory Notes and Tangible Chattel Paper. Subject in all cases to the
terms of any applicable Intercreditor Agreement, if the Company shall, now or at
any time hereafter, hold or acquire any promissory notes or tangible chattel
paper with an aggregate value for all such promissory notes or tangible chattel
paper in excess of $50,000, the Company shall forthwith endorse, assign and
deliver the same to the Secured Party, accompanied by such instruments of
transfer or assignment duly executed in blank as the Secured Party may from time
to time specify.

 

 

 

 

4.2. Deposit Accounts. Subject in all cases to the terms of any applicable
Intercreditor Agreement, for each deposit account that the Company, now or at
any time hereafter, opens or maintains the Company shall, at the Secured Party’s
request and option, pursuant to an agreement in form and substance satisfactory
to the Secured Party, either (a) cause the depositary bank to agree to comply
without further consent of the Company, at any time with instructions from the
Secured Party to such depositary bank directing the disposition of funds from
time to time credited to such deposit account, or (b) arrange for the Secured
Party to become the customer of the depositary bank with respect to the deposit
account, with the Company being permitted, only with the consent of the Secured
Party, to exercise rights to withdraw funds from such deposit account. The
Secured Party agrees with the Company that the Secured Party shall not give any
such instructions or withhold any withdrawal rights from the Company, unless an
Event of Default has occurred and is continuing, or, if effect were given to any
withdrawal not otherwise permitted by the Transaction Documents, would occur.
The provisions of this paragraph shall not apply to any deposit accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of the Company’s salaried
employees.

 

4.3. Investment Property. Subject in all cases to the terms of any applicable
Intercreditor Agreement, if the Company shall, now or at any time hereafter,
hold or acquire any certificated securities, the Company shall forthwith
endorse, assign and deliver the same to the Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as the Secured
Party may from time to time specify. If any securities now or hereafter acquired
by the Company are uncertificated and are issued to the Company or its nominee
directly by the issuer thereof, the Company shall promptly (but in any event
within two Business Days) notify the Secured Party thereof and, at the Secured
Party’s request and option, pursuant to an agreement in form and substance
satisfactory to the Secured Party, either (a) cause the issuer to agree to
comply without further consent of the Company or such nominee, at any time with
instructions from the Secured Party as to such securities, or (b) arrange for
the Secured Party to become the registered owner of the securities. If any
securities, whether certificated or uncertificated, or other investment property
now or hereafter acquired by the Company are held by the Company or its nominee
through a securities intermediary or commodity intermediary, the Company shall
promptly (but in any event within two Business Days) notify the Secured Party
thereof and, at the Secured Party’s request and option, pursuant to an agreement
in form and substance satisfactory to the Secured Party, either (i) cause such
securities intermediary or (as the case may be) commodity intermediary to agree
to comply, in each case without further consent of the Company or such nominee,
at any time with entitlement orders or other instructions from the Secured Party
to such securities intermediary as to such securities or other investment
property, or (as the case may be) to apply any value distributed on account of
any commodity contract as directed by the Secured Party to such commodity
intermediary, or (ii) in the case of financial assets or other investment
property held through a securities intermediary, arrange for the Secured Party
to become the entitlement holder with respect to such investment property, with
the Company being permitted, only with the consent of the Secured Party, to
exercise rights to withdraw or otherwise deal with such investment property. The
Secured Party agrees with the Company that the Secured Party shall not give any
such entitlement orders or instructions or directions to any such issuer,
securities intermediary or commodity intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by the Company,
unless an Event of Default has occurred and is continuing, or, after giving
effect to any such investment and withdrawal rights not otherwise permitted by
the Transaction Documents, would occur. The provisions of this paragraph shall
not apply to any financial assets credited to a securities account for which the
Secured Party is the securities intermediary.

 

 

 

 

4.4. Collateral in the Possession of a Bailee. Subject in all cases to the terms
of any applicable Intercreditor Agreement, if any Collateral with an aggregate
value in excess of $100,000 is, now or at any time hereafter, in the possession
of a bailee, the Company shall promptly notify the Secured Party thereof and, at
the Secured Party’s reasonable request and option, shall promptly obtain an
acknowledgement from the bailee, in form and substance satisfactory to the
Secured Party, that the bailee holds such Collateral for the benefit of the
Secured Party and such bailee’s agreement to comply, without further consent of
the Company, at any time with instructions of the Secured Party as to such
Collateral.

 

4.5. Electronic Chattel Paper, Electronic Documents and Transferable Records.
Subject in all cases to the terms of any applicable Intercreditor Agreement, if
the Company, now or at any time hereafter, holds or acquires an interest in any
Collateral that is electronic chattel paper, any electronic document or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
the Company shall promptly notify the Secured Party thereof and, at the request
and option of the Secured Party, shall take such action as the Secured Party may
reasonably request to vest in the Secured Party control, under §9-105 of the
Uniform Commercial Code of the State or any other relevant jurisdiction, of such
electronic chattel paper, control, under §7-106 of the Uniform Commercial Code
of the State or any other relevant jurisdiction, of such electronic document or
control, under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Secured Party agrees with the Company that the Secured Party will
arrange, pursuant to procedures satisfactory to the Secured Party and so long as
such procedures will not result in the Secured Party’s loss of control, for the
Company to make alterations to the electronic chattel paper, electronic document
or transferable record permitted under UCC §9-105, UCC §7-106, or, as the case
may be, Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or §16 of the Uniform Electronic Transactions Act for a party in
control to make without loss of control, unless an Event of Default has occurred
and is continuing or would occur after taking into account any action by the
Company with respect to such electronic chattel paper, electronic document or
transferable record. The provisions of this §4.5 relating to electronic
documents and “control” under UCC §7-106 apply in the event that the 2003
revisions to Article 7, with amendments to Article 9, of the Uniform Commercial
Code, in substantially the form approved by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws, are now or hereafter
adopted and become effective in the State or in any other relevant jurisdiction.

 

 

 

 

4.6. Letter-of-Credit Rights. Subject in all cases to the terms of any
applicable Intercreditor Agreement, if the Company is, now or at any time
hereafter, a beneficiary under a letter of credit with a stated amount in excess
of $25,000, or if the Company is a beneficiary under letters of credit not
assigned to the Secured Party with an aggregate stated amount in excess of
$50,000, the Company shall promptly notify the Secured Party thereof and, at the
request and option of the Secured Party, the Company shall, pursuant to an
agreement in form and substance satisfactory to the Secured Party, either (a)
arrange for the issuer and any confirmer of such letter of credit to consent to
an assignment to the Secured Party of the proceeds of the letter of credit or
(b) arrange for the Secured Party to become the transferee beneficiary of the
letter of credit.

 

4.7. Commercial Tort Claims. Subject in all cases to the terms of any applicable
Intercreditor Agreement, if the Company shall, now or at any time hereafter,
hold or acquire a commercial tort claim, the Company shall promptly notify the
Secured Party in a writing signed by the Company of the particulars thereof and
grant to the Secured Party in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance satisfactory to the Secured Party.

 

4.8. Other Actions as to any and all Collateral. The Company further agrees,
upon the request of the Secured Party and at the Secured Party’s option, to take
any and all other actions as the Secured Party may determine to be necessary or
useful for the attachment, perfection and first priority of (or, to the extent
any Intercreditor Agreement is in full force and effect, second priority of),
and the ability of the Secured Party to enforce, the Secured Party’s security
interest in any and all of the Collateral, including (a) executing, delivering
and, where appropriate, filing financing statements and amendments relating
thereto under the Uniform Commercial Code of any relevant jurisdiction, to the
extent, if any, that the Company’s signature thereon is required therefor, (b)
causing the Secured Party’s name to be noted as secured party on any certificate
of title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Secured Party to enforce, the
Secured Party’s security interest in such Collateral, (c) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of the Secured Party to enforce, the
Secured Party’s security interest in such Collateral, (d) obtaining governmental
and other third party waivers, consents and approvals, in form and substance
satisfactory to the Secured Party, including any consent of any licensor, lessor
or other person obligated on Collateral, (e) obtaining waivers from mortgagees
and landlords in form and substance satisfactory to the Secured Party and (f)
taking all actions under any earlier versions of the Uniform Commercial Code or
under any other law, as reasonably determined by the Secured Party to be
applicable in any relevant Uniform Commercial Code or other jurisdiction,
including any foreign jurisdiction.

 

 

 

 

5. Representations and Warranties Concerning a Company’s Legal Status. The
Company has, on March 22, 2019, delivered to the Secured Party a certificate
signed by the Company and entitled “Perfection Certificate” (the “Perfection
Certificate”). The Company represents and warrants to the Secured Party as
follows: as of the date hereof (a) the Company’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof, (b)
the Company is an organization of the type, and is organized in the
jurisdiction, set forth in the Perfection Certificate, (c) the Perfection
Certificate accurately sets forth the Company’s organizational identification
number or accurately states that the Company has none, (d) the Perfection
Certificate accurately sets forth the Company’s place of business or, if more
than one, its chief executive office, as well as the Company’s mailing address,
if different, (e) all other information set forth on the Perfection Certificate
pertaining to the Company is accurate and complete, and (f) there has been no
change in any of such information since the date on which the Perfection
Certificate was signed by the Company.

 

6. Covenants Concerning Company’s Legal Status. The Company covenants with the
Secured Party as follows: (a) without providing at least thirty (30) days prior
written notice to the Secured Party, the Company will not change its name, its
place of business or, if more than one, chief executive office, or its mailing
address or organizational identification number if it has one, (b) if the
Company does not have an organizational identification number and later obtains
one, the Company will forthwith notify the Secured Party of such organizational
identification number, and (c) the Company will not change its type of
organization, jurisdiction of organization or other legal structure.

 

7. Representations and Warranties Concerning Collateral, Etc. The Company
further represents and warrants to the Secured Party as follows: (a) the Company
is the owner of or has other rights in or power to transfer the Collateral, free
from any right or claim of any person or any adverse lien, except for the
security interest created by this Agreement and the Permitted Liens, (b) none of
the account debtors or other persons obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral, (c) the
Company holds no commercial tort claim except as indicated on the Company’s
Perfection Certificate, (d) all other information set forth on the Company’s
Perfection Certificate pertaining to the Collateral is accurate and complete,
and (e) there has been no change in any of such information since the date on
which the Company’s Perfection Certificate was signed by the Company.

 

 

 

 

8. Covenants Concerning Collateral, Etc. The Company further covenants with the
Secured Party as follows: (a) other than inventory sold in the ordinary course
of business consistent with past practices, and except as provided in any
applicable Intercreditor Agreement, the Collateral, to the extent not delivered
to the Secured Party pursuant to §4, will be kept at those locations listed on
the Perfection Certificate and the Company will not remove the Collateral from
such locations, without providing at least thirty (30) days prior written notice
to the Secured Party, (b) except for the security interest herein granted, the
Company shall be the owner of or have other rights in the Collateral free from
any right or claim of any other person or any Lien (other than Permitted Liens),
and the Company shall defend the same against all claims and demands of all
persons at any time claiming the same or any interests therein adverse to the
Secured Party, (c) other than the Secured Party, the Sallyport Lender or the
Future ABL Lender (in each case to the extent an Intercreditor Agreement has
been entered into and is in full force and effect) with respect to any
applicable Permitted Lien, the Company shall not pledge, mortgage or create, or
suffer to exist any right of any person in or claim by any person to the
Collateral, or any Lien in the Collateral in favor of any person, or become
bound (as provided in Section 9-203(d) of the Uniform Commercial Code of the
State or any other relevant jurisdiction or otherwise) by a security agreement
in favor of any person as secured party, (d) the Company will permit the Secured
Party, or its designee, to inspect the Collateral at any reasonable time,
wherever located, (e) the Company will pay promptly when due all taxes,
assessments, governmental charges and levies upon the Collateral or incurred in
connection with the use or operation of the Collateral or incurred in connection
with this Agreement, and (f) the Company will not sell or otherwise dispose, or
offer to sell or otherwise dispose, of the Collateral, or any interest therein
except for, with respect to the Collateral, so long as no Event of Default has
occurred and is continuing, dispositions of obsolete or worn-out property, the
granting of non-exclusive licenses in the ordinary course of business, and the
sale of inventory in the ordinary course of business consistent with past
practices.

 

9. Collateral Protection Expenses; Preservation of Collateral.

 

9.1. Expenses Incurred by Secured Party. In the Secured Party’s discretion, the
Secured Party may discharge taxes and other encumbrances at any time levied or
placed on any of the Collateral, and pay any necessary filing fees or insurance
premiums, in each case if the Company fails to do so. The Company agrees to
reimburse the Secured Party on demand for all expenditures so made. The Secured
Party shall have no obligation to the Company to make any such expenditures, nor
shall the making thereof be construed as a waiver or cure of any Event of
Default.

 

9.2. Secured Party’s Obligations and Duties. Anything herein to the contrary
notwithstanding, the Company shall remain obligated and liable under each
contract or agreement comprised in the Collateral to be observed or performed by
the Company thereunder. The Secured Party shall not have any obligation or
liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Secured Party of any payment relating to
any of the Collateral, nor shall the Secured Party be obligated in any manner to
perform any of the obligations of the Company under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times. The Secured Party’s sole duty with respect to the custody,
safe keeping and physical preservation of the Collateral in its possession,
under §9-207 of the Uniform Commercial Code of the State or otherwise, shall be
to deal with such Collateral in the same manner as the Secured Party deals with
similar property for its own account.

 

 

 

 

10. Securities and Deposits. Subject in all cases to the terms of any applicable
Intercreditor Agreement, the Secured Party may at any time following and during
the continuance of a payment default or an Event of Default, at its option,
transfer to itself or any nominee any securities constituting Collateral,
receive any income thereon and hold such income as additional Collateral or
apply it to the Obligations. Whether or not any Obligations are due, the Secured
Party may, subject to the terms of any applicable Intercreditor Agreement,
following and during the continuance of a payment default or an Event of Default
demand, sue for, collect, or make any settlement or compromise which it deems
desirable with respect to the Collateral. Regardless of the adequacy of
Collateral or any other security for the Obligations, but subject in all cases
to any applicable Intercreditor Agreement, any deposits or other sums at any
time credited by or due from the Secured Party to the Company may at any time be
applied to or set off against any of the Obligations then due and owing.



 

11. Notification to Account Debtors and Other Persons Obligated on Collateral.
If an Event of Default shall have occurred and be continuing, but subject in all
cases to the terms of any applicable Intercreditor Agreement:

 

  (a) the Company shall, at the request and option of the Secured Party, notify
account debtors and other persons obligated on any of the Collateral of the
security interest of the Secured Party in any account, chattel paper, general
intangible, instrument or other Collateral and that payment thereof is to be
made directly to the Secured Party or to any financial institution designated by
the Secured Party as the Secured Party’s agent therefor;         (b) the Secured
Party may itself, without notice to or demand upon the Company, so notify
account debtors and other persons obligated on Collateral;         (c) after the
making of such a request or the giving of any such notification, the Company
shall hold any proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Company as trustee
for the Secured Party, for the benefit of the Secured Party, without commingling
the same with other funds of the Company and shall turn the same over to the
Secured Party in the identical form received, together with any necessary
endorsements or assignments; and         (d) the Secured Party shall apply the
proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral and received by the Secured Party to the
payment of the Obligations, such proceeds to be immediately credited after final
payment in cash or other immediately available funds of the items giving rise to
them.

 

 

 

 

12. Power of Attorney.

 

12.1. Appointment and Powers of Secured Party. The Company hereby irrevocably
constitutes and appoints the Secured Party and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of the Company or in
the Secured Party’s own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby gives said attorneys the power and right, on behalf of the
Company, without notice to or assent by the Company, to do the following:

 

(a) upon the occurrence and during the continuance of an Event of Default, but
subject in all cases to the terms of any applicable Intercreditor Agreement,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State or any other relevant
jurisdiction and as fully and completely as though the Secured Party were the
absolute owner thereof for all purposes, and to do, at the Company’s expense, at
any time, or from time to time, all acts and things which the Secured Party
deems necessary or useful to protect, preserve or realize upon the Collateral
and the Secured Party’s security interest therein, in order to effect the intent
of this Agreement, all no less fully and effectively as the Company might do,
including (i) upon written notice to the Company, the exercise of voting rights
with respect to voting securities, which rights may be exercised, if the Secured
Party so elects, with a view to causing the liquidation of assets of the issuer
of any such securities and (ii) the execution, delivery and recording, in
connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and

 

(b) to the extent that the Company’s authorization given in §3 is not
sufficient, to file such financing statements with respect hereto, with or
without the Company’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Secured Party may deem
appropriate and to execute in the Company’s name such financing statements and
amendments thereto and continuation statements which may require the Company’s
signature.

 

12.2. Ratification by Company. To the extent permitted by law, the Company
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and is
irrevocable.

 

12.3. No Duty on Secured Party. The powers conferred on the Secured Party
hereunder are solely to protect the interests of the Secured Party in the
Collateral and shall not impose any duty upon the Secured Party to exercise any
such powers. The Secured Party shall be accountable only for the amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to the
Company for any act or failure to act, except for the Secured Party’s own gross
negligence or willful misconduct.

 

 

 

 

13. Rights and Remedies.

 

13.1. General. If an Event of Default shall have occurred and be continuing, the
Secured Party, without any other notice to or demand upon the Company, but
subject in all cases to the terms of any applicable Intercreditor Agreement,
shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the Uniform Commercial Code of the State or any other relevant
jurisdiction and any additional rights and remedies as may be provided to a
secured party in any jurisdiction in which Collateral is located, including the
right to take possession of the Collateral, and for that purpose the Secured
Party may, so far as the Company can give authority therefor, enter upon any
premises on which the Collateral may be situated and remove the same therefrom.
The Secured Party may in its discretion, but subject in all cases to the terms
of any applicable Intercreditor Agreement, require the Company to assemble all
or any part of the Collateral at such location or locations within the
jurisdiction(s) of the Company’s principal office(s) or at such other locations
as the Secured Party may reasonably designate. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Secured Party shall give to the Company at
least ten (10) Business Days prior written notice of the time and place of any
public sale of Collateral or of the time after which any private sale or any
other intended disposition is to be made. The Company hereby acknowledges that
ten (10) Business Days prior written notice of such sale or sales shall be
reasonable notice. In addition, the Company waives any and all rights that it
may have to a judicial hearing in advance of the enforcement of any of the
Secured Party’s rights and remedies hereunder, including its right following an
Event of Default to take immediate possession of the Collateral and to exercise
its rights and remedies with respect thereto.

 

14. Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on the Secured Party to exercise remedies in a commercially
reasonable manner, but subject at all times to the terms of any applicable
Intercreditor Agreement, the Company acknowledges and agrees that it is not
commercially unreasonable for the Secured Party (a) to fail to incur expenses
reasonably deemed significant by the Secured Party to prepare Collateral for
disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove Liens on
or any adverse claims against Collateral, (d) to exercise collection remedies
against account debtors and other persons obligated on the Collateral directly
or through the use of collection agencies and other collection specialists, (e)
to advertise dispositions of the Collateral through publications or media of
general circulation, whether or not the Collateral is of a specialized nature,
(f) to contact other persons, whether or not in the same business as the
Company, for expressions of interest in acquiring all or any portion of the
Collateral, (g) to hire one or more professional auctioneers to assist in the
disposition of the Collateral, whether or not the collateral is of a specialized
nature, (h) to dispose of the Collateral by utilizing Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the Secured Party against risks of loss,
collection or disposition of the Collateral or to provide to the Secured Party a
guaranteed return from the collection or disposition of such Collateral, or (l)
to the extent deemed appropriate by the Secured Party, to obtain the services of
brokers, investment bankers, consultants and other professionals to assist the
Secured Party in the collection or disposition of any of the Collateral. The
Company acknowledges that the purpose of this §14 is to provide non-exhaustive
indications of what actions or omissions by the Secured Party would fulfill the
Secured Party’s duties under the Uniform Commercial Code of the State or any
other relevant jurisdiction in the Secured Party’s exercise of remedies against
the Collateral and that other actions or omissions by the Secured Party shall
not be deemed to fail to fulfill such duties solely on account of not being
indicated in this §14. Without limitation upon the foregoing, nothing contained
in this §14 shall be construed to grant any rights to the Company or to impose
any duties on the Secured Party that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this §14.

 

 

 

 

15. No Waiver by Secured Party, etc. The Secured Party shall not be deemed to
have waived any of its rights and remedies in respect of the Obligations or the
Collateral unless such waiver shall be in writing and signed by the Secured
Party. No delay or omission on the part of the Secured Party in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion. All rights and remedies
of the Secured Party with respect to the Obligations or the Collateral, whether
evidenced hereby or by any other instrument or papers, shall be cumulative and
may be exercised singularly, alternatively, successively or concurrently at such
time or at such times as the Secured Party deems expedient.

 

16. Suretyship Waivers by Company. The Company waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. With respect to both the
Obligations and the Collateral, the Company assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any such Collateral, to the addition or release of any party or person
primarily or secondarily liable, to the acceptance of partial payment thereon
and the settlement, compromising or adjusting of any thereof, all in such manner
and at such time or times as the Secured Party may deem advisable. The Secured
Party shall have no duty as to the collection or protection of the Collateral or
any income therefrom, the preservation of rights against prior parties, or the
preservation of any rights pertaining thereto beyond the safe custody thereof as
set forth in §9.2. The Company further waives any and all other suretyship
defenses.

 

 

 

 

17. Marshaling. The Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of the rights and remedies of the Secured Party hereunder and of
the Secured Party in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights and remedies,
however existing or arising. To the extent that it lawfully may, the Company
hereby agrees that it will not invoke any law relating to the marshaling of
collateral which might cause delay in or impede the enforcement of the Secured
Party’s rights and remedies under this Agreement or under any other instrument
creating or evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
the Company hereby irrevocably waives the benefits of all such laws.

 

18. Proceeds of Dispositions; Expenses. The Company shall pay to the Secured
Party on demand any and all expenses, including attorneys’ fees and
disbursements, incurred or paid by the Secured Party in protecting or preserving
the Secured Party’s rights and remedies under or in respect of any of the
Obligations or any of the Collateral and, in addition, the Company shall pay to
the Secured Party on demand any and all expenses, including attorneys’ fees and
disbursements, incurred or paid by the Secured Party in enforcing the Secured
Party’s rights and remedies under or in respect of any of the Obligations or any
of the Collateral. After deducting all of said expenses, the residue of any
proceeds of collection or sale or other disposition of Collateral shall, to the
extent actually received in cash, be applied to the payment of the Obligations
in such order or preference as is provided in the SPA, proper allowance and
provision being made for any Obligations not then due. Upon the final payment
and satisfaction in full of all of the Obligations and after making any payments
required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial
Code of the State, any excess shall be returned to the Company. In the absence
of final payment and satisfaction in full of all of the Obligations, the Company
shall remain liable for any deficiency.

 

19. Overdue Amounts. Until paid, all amounts due and payable by the Company
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the rate of interest for overdue principal
set forth in the Transaction Documents.

 

20. Governing Law; Consent to Jurisdiction. This Agreement IS A contract UNDER
the laws of the state of NEW YORK and shall for all purposes be construed in
accordance with and governed by the laws of SAID state of NEW YORK. The Company
and THE SECURED PARTY EACH agree that any suit for the enforcement of this
agreement or any other action brought by SUCH PERSON arising hereunder or in any
way related to this agreement SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK IN THE BOROUGH OF MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS
IN ANY SUCH SUIT BEING MADE UPON SUCH PERSON BY MAIL AT THE ADDRESS SPECIFIED ON
THE SIGNATURE PAGE OF EACH PARTY HERETO. the Company hereby waives any objection
that it may now or hereafter have to the venue of any suit BROUGHT IN the state
of new york or any court SITTING THEREIN or that A suit BROUGHT THEREIN is
brought in an inconvenient court.

 

 

 

 

21. Waiver of Jury Trial. THE COMPANY AND THE SECURED PARTY WAIVES ITS RIGHT TO
A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OR ENFORCEMENT OF ANY SUCH RIGHTS OR OBLIGATIONS. Except as
prohibited by law, the Company waives any right which it may have to claim or
recover in any litigation referred to in the preceding sentence any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages. The Company (a) certifies that neither the Secured
Party nor any representative, agent or attorney of the Secured Party has
represented, expressly or otherwise, that the Secured Party would not, in the
event of litigation, seek to enforce the foregoing waivers or other waivers
contained in this Agreement and (b) acknowledges that, in entering into this
Agreement and any other Transaction Document to which the Secured Party is a
party, the Secured Party is relying upon, among other things, the waivers and
certifications contained in this §21.

 

22. Notices. All notices, requests and other communications hereunder shall be
made in the manner set forth in the Third SPA.

 

23. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of the
Secured Party and its successors and assigns. If any term of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity of all other
terms hereof shall in no way be affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein. The Company acknowledges receipt of a copy of this
Agreement.

 

24. Transitional Arrangements. This Agreement shall supersede the Original
Security Agreement on the date hereof. Upon the effectiveness of the Third SPA,
the rights and obligations of the respective parties under the Original Security
Agreement shall be subsumed within and governed by this Agreement; provided,
that the provisions of the Original Security Agreement shall remain in full
force and effect prior to the effectiveness of the Third SPA, and the liens
granted pursuant to the Original Security Agreement shall continue to be in
effect hereunder as set forth in §2.1.

 

[Signature pages to follow]

 

 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the Company has caused this
Agreement to be duly executed as of the date first above written.

 

  BOXLIGHT CORPORATION         By: /s/ Michael Pope   Title: President

 

Accepted:

 

LIND GLOBAL MACRO FUND, LP   By: Lind Global Partners LLC, its general partner  
      By: /s/ Jeff Easton   Title: Managing Director  

 

 

 

 

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF GEORGIA)

 

) ss.

 

COUNTY OF HALL)

 

On this 31st day of January 2020, before me, the undersigned notary public,
personally appeared Michael Pope, proved to me through satisfactory evidence of
identification, which were his Georgia Driver’s License, to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that (he)(she) signed it voluntarily for its stated purpose (as President for
Boxlight Corporation).

 

  /s/ Hector Tovar   (official signature and seal of notary)   September 28th,
2022   My commission expires:

 

 

 

 

